PER CURIAM.
Appellant landlord sued appellee tenant for unpaid rent. Appellee denied the indebtedness and counterclaimed for breach of contract, alleging that appellant failed to make certain repairs requisite to obtaining a license to operate the premises as a day home for children of working mothers. The court, sitting without a jury, found for appellee on the original suit and for appellant on the counterclaim. Several errors are alleged, but from a study of the record, it is clear that the case involved factual issues. During argument in the trial court, counsel for appellant stated:
“Well, all I’d care to say is that there is a square issue of fact here, of course, as to what this rental agreement was. It was oral. The defendant [appellee] contends that it included the promise to do certain things. The testimony of the plaintiff [appellant] is to the contrary.”
These issues were resolved by the trial court and there are no questions of law for our determination.
Affirmed.